Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments, filed on 11/04/2021, with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant recites that West is directed to classifying electromagnetic signals based on their signal type and West, and the other cited references, fail to teach “executing the plurality of known feature vectors on a plurality of machine learning algorithms to train the plurality of machine learning algorithms to classify the set of known interfering devices based on a type of device”.
Examiner respectfully disagrees.
West recites “For example, the convolution classifier 114 may indicate the standards of the signals present, e.g., LTE, Wi-Fi, or the like. Similarly, the convolution classifier 114 may indicate the different signal traffic types, e.g., audio, streaming video, or the like.” in [0056]. This is deemed the classification of set of known devices like audio device, video streaming device, cellular(LTE) device or WI-FI devices.
Moreover, West deals with metadata and the information is sent through network. ([0062-0063]) “The processing unit 130 may save this classification and/or value regression as metadata and may store it on the data storage 120. For example, the processing unit 130 may transfer the matched classification and/or value regression data to one or more external devices through a network port as metadata 122.” The newly introduced reference Gupta et al. different types of devices.”) Therefore, the combination of West and Gupta is proper and it teaches “executing the plurality of known feature vectors on a plurality of machine learning algorithms to train the plurality of machine learning algorithms to classify the set of known interfering devices based on a type of device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-10, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 20200143279 A1) in view of Gupta et al. (US 20190296979 A1) further in view of Kobayashi et al. (US 20170061329 A1).

Regarding Claim 1
West teaches
A method, comprising:
collecting data samples from a set of known interfering devices, the data samples comprising a plurality of characteristics of the set of known interfering devices; ([0004] “a system receives sampled energy from one or more radio receivers, detects and separates one or more signals from the received energy, estimates time and frequency bounds of the signals,”; “sampled energy” reads on “data samples”; [0005] “the system includes a machine learning model that is trained using samples that are received from one or more radio receivers or simulated throughout a signal environment simulator and that are saved to a dataset. The dataset may be labelled as part of a dataset for training machine-learned models.”; “labelled” implies that the data are from known devices; [0011] “transforming the sampled energy from a time-series representation to a time-frequency representation includes computing at least one of a fast Fourier transform (FFT), a digital Fourier transform (DFT), or a wavelet transform with the sampled energy.”; “time-series representation” reads on “a plurality of characteristics”)
compiling a plurality of known feature vectors corresponding to the plurality of characteristics of the set of known interfering devices; ([0011] “transforming the sampled energy from a time-series representation to a time-frequency representation includes computing at least one of a fast Fourier transform (FFT), a digital Fourier transform (DFT), or a wavelet transform with the sampled energy.”; [0021] “receiving a training data set including a plurality of time-series radio frequency (RF) signal samples; generating a training vector from the plurality of time-series signal samples”; “time-frequency representation” reads on “a plurality of known feature vectors”)
executing the plurality of known feature vectors on a plurality of machine learning algorithms to train the plurality of machine learning algorithms to classify [[the set of known interfering devices based on a type of device]]; ([0021] “using the training vector and the one or more new training vectors to train a machine learning model for at least one of RF band segmentation, RF signal detection, or RF signal labelling.”)
collecting data samples from a set of future interfering devices, the data samples comprising a plurality of characteristics of the set of future [devices]; ([0004] “In some implementations, a system receives sampled energy from one or more radio receivers, detects and separates one or more signals from the received energy, estimates time and frequency bounds of the signals,”)
compiling a plurality of future feature vectors corresponding to the plurality of characteristics of the set of future interfering devices; ([0011] “transforming the sampled energy from a time-series representation to a time-frequency representation includes computing at least one of a fast Fourier transform (FFT), a digital Fourier transform (DFT), or a wavelet transform with the sampled energy.”; [0021] “receiving a training data set including a plurality of time-series radio frequency (RF) signal samples; generating a training vector from the plurality of time-series signal samples”; “time-frequency representation” reads on “a plurality of future feature vectors”)
executing the plurality of future feature vectors on the machine learning model to classify the set of future interfering devices. ([0021] “using the training vector and the one or more new training vectors to train a machine learning model for at least one of RF band segmentation, RF signal detection, or RF signal labelling.”; [0078] “The convolution classifier 114 may receive the time-frequency representation 206 as shown in FIG. 2.”; “convolution classifier” reads on “the machine learning model”; “the time-frequency representation” reads on “future feature vectors”)
West does not explicitly disclose 
- the set of known interfering devices based on a type of device
	However, Gupta teaches
- the set of known interfering devices based on a type of device ([0057] “The deep learning module 201 may then analyze the data packets to extract features (or characteristics) corresponding to different types of devices, and apply the extracted features to data published by new IoT devices added to the network in order to identify or classify the new IoT devices. … For example, the deep learning module 201 may create a model that is trained to recognize the differences between, for example, data sets corresponding to a glucometer, a refrigerator, a heating ventilation and air conditioning (HVAC) unit, a pulse monitor, a pedometer, or the like”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West with the device type classification of Gupta in order to know the identity of interfering devices thereby achieving the security of the network. (Gupta [0004] “As such, for security it is very useful to know the identity (i.e., the type, make and model) of each connected device in order to efficiently monitor and make appropriate decisions based on the device identity.”)
West and Gupta does not explicitly disclose 
generating a machine learning model based on performances of the plurality of machine learning algorithms, the machine learning model comprising at least one of the plurality of machine learning algorithms; 
	However, Kobayashi teaches:
generating a machine learning model based on performances of the plurality of machine learning algorithms, the machine learning model comprising at least one of the plurality of machine learning algorithms; ([0019] “executing each of a plurality of machine learning algorithms by using training data; calculating, based on execution results of the plurality of machine learning algorithms, increase rates of prediction performances of a plurality of models generated by the plurality of machine learning algorithms, respectively; and selecting, based on the increase rates, one of the plurality of machine learning algorithms and executing the selected machine learning algorithm by using other training data”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West and Gupta with the machine learning algorithm selection of Kobayashi to use the most effective algorithm thereby efficiently achieving a model with desired accuracy. (Kobayashi [0004] “Thus, progressive sampling has been proposed as a method for efficiently obtaining a model indicating a practically sufficient prediction performance.”)

Regarding Claim 2
West as modified by Gupta and Kobayashi teaches all of the limitations of claim 1 as cited above and Kobayashi further teaches:
receiving from the plurality of machine learning algorithms a plurality of weights for the plurality of known feature vectors. ([0019] “executing each of a plurality of machine learning algorithms by using training data; calculating, based on execution results of the plurality of machine learning algorithms, increase rates of prediction performances of a plurality of models generated by the plurality of machine learning algorithms, respectively; [0053] “an individual model is a function that acquires a value of at least one variable indicating a factor as an argument and that outputs a value of a variable indicating a result (a predicted value indicating a result). By the machine learning, a weight (coefficient) of each variable indicating a factor is determined.”)
	Same motivation as claim 1.	

Regarding Claim 5
West as modified by Gupta and Kobayashi teaches all of the limitations of claim 1 as cited above and West further teaches:
mapping the plurality of known feature vectors to the set of known interfering devices. ( [0017] “… the method further includes labelling each of the one or more bounding boxes with the corresponding one or more types.”; “labelling” reads on “mapping”; “The corresponding one or more types” reads on “the set of known interfering devices”)

Regarding Claim 7
West as modified by Gupta and Kobayashi teaches all of the limitations of claim 7 as cited above and West further teaches:
receiving, from the machine learning model, classifications of future interfering devices.
(West [Fig.9] discloses spectrum annotations for classifying the future device and classification results being sent to customers.)

Regarding Claim 8
West as modified by Gupta and Kobayashi teaches all of the limitations of claim 1 as cited above and West further teaches:
detecting a plurality of radio frequency (RF) signals emitted from a plurality of wireless devices; ([0004] “… a system receives sampled energy from one or more radio receivers, detects and separates one or more signals from the received energy”)
sampling the plurality of RF signals over a plurality of time frames; ([0021] “… a method includes: receiving a training data set including a plurality of time-series radio frequency (RF) signal samples;”)
generating a plurality of fast Fourier transform (FFT) frames based on the plurality of RF signals;  ([0011] “ … transforming the sampled energy from a time-series representation to a time-frequency representation includes computing at least one of a fast Fourier transform (FFT), a digital Fourier transform (DFT), or a wavelet transform with the sampled energy.”)
converting the plurality of FFT frames into the plurality of known feature vectors.
([0021] “… a method includes: receiving a training data set including a plurality of time-series radio frequency (RF) signal samples; generating a training vector from the plurality of time-series signal samples;”)


Regarding Claim 9
Claim 9 is a system claim comprising a memory and a processor corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Regarding Claim 10
Claim 10 is a system claim comprising a memory and a processor corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Regarding Claim 13
Claim 13 is a system claim comprising a memory and a processor corresponding to the methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Regarding Claim 14
Claim 14 is a system claim comprising a memory and a processor corresponding to the methods of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Regarding Claim 15
Claim 15 is a system claim comprising a memory and a processor corresponding to the methods of claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Regarding Claim 16
Claim 16 is a non-transitory machine-readable storage medium claim corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that West teaches a non-transitory machine-readable storage medium ([0162] “media”).

Regarding Claim 18
Claim 18 is a non-transitory machine-readable storage medium claim corresponding to the methods of claim 8, and is directed to largely the same subject matter. Thus, it is rejected West teaches a non-transitory machine-readable storage medium ([0162] “media”).

Regarding Claim 19
Claim 19 is a non-transitory machine-readable storage medium claim corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that West teaches a non-transitory machine-readable storage medium ([0162] “media”).

Regarding Claim 20
Claim 20 is a non-transitory machine-readable storage medium claim corresponding to the methods of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. Note that West teaches a non-transitory machine-readable storage medium ([0162] “media”).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Gupta in view of Kobayashi further in view of Hoelzer et al. (US 2017/0337713 A1)

Regarding Claim 3
West as modified by Gupta and Kobayashi teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:

However, Hoelzer teaches:
optimizing performance of each of the plurality of machine learning algorithms against cross-validation data, the cross-validation data comprising a subset of the plurality of known feature vectors. ([Abstract] “optimizing the image reconstruction algorithm based on a first machine learning algorithm, the at least one first subset of the set of training data sets and the image processing information for the respective first medical images.”; “training data sets” reads on “known feature vectors”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West, Gupta and Kobayashi with the algorithm optimization of Hoelzer to get the optimal classification results from the algorithm thereby achieving higher accuracy in classification results. (Hoelzer [0181])

Regarding Claim 11
Claim 11 is a system claim comprising a memory and a processor corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Gupta in view of Kobayashi further in view of Zhu (CN 104009836 A).

Regarding Claim 4
West as modified by Gupta and Kobayashi teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
testing performance of each of the plurality of machine learning algorithms against test data, the test data comprising a set of unknown feature vectors.
	However, Zhu teaches
testing performance of each of the plurality of machine learning algorithms against test data, the test data comprising a set of unknown feature vectors. ([0036] “in this embodiment, result of randomness test as the data corresponding to the data of the random characteristic, such that a plurality of random test data to obtain a plurality of corresponding random feature.”; “a plurality of corresponding random feature” reads on “unknown feature vectors”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West, Gupta and Kobayashi with the performance test of Zhu to implement a reliable system with the quality of performance thereby obtaining the classification data more accurately (Zhu [0074]).

Regarding Claim 12
Claim 12 is a system claim comprising a memory and a processor corresponding to the methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Gupta in view of Kobayashi further in view of Banerjee et al. (US 2014/0169194 A1)

Regarding Claim 6
West as modified by Gupta and Kobayashi teaches all of the limitations of claim 1 as cited above but does not explicitly disclose:
implementing the machine learning model in an access point (AP). 
However, Banerjee teaches:
implementing the machine learning model in an access point (AP). ([0069] “In the present embodiment, an access point 110 may perform observation of interferers.”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West, Gupta and Kobayashi with the access point implementation of Banerjee to send observations of devices to a centralized controller thereby achieving higher accuracy in classifying interfering devices. (Banerjee [0085])

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Gupta in view of Kobayashi in view of Hoelzer further in view of Zhu.

Regarding Claim 17
West as modified by Gupta and Kobayashi teaches all of the limitations of claim 16 as cited above but does not distinctly disclose:
optimize performance of each of the plurality of machine learning algorithms against cross-validation data, the cross-validation data comprising a subset of the plurality of known feature vectors;
However, Hoelzer teaches:
optimize performance of each of the plurality of machine learning algorithms against cross-validation data, the cross-validation data comprising a subset of the plurality of known feature vectors ([Abstract] “optimizing the image reconstruction algorithm based on a first machine learning algorithm, the at least one first subset of the set of training data sets and the image processing information for the respective first medical images.”; “training data sets” reads on “known feature vectors”)
Same motivation as claim 3.
West as modified by Gupta, Kobayashi and Hoelzer teaches all of the limitations of claim 16 as cited above but does not distinctly disclose:
test performance of each of the plurality of machine learning algorithms against test data, the test data comprising a set of unknown feature vectors.
However, Zhu teaches:
test performance of each of the plurality of machine learning algorithms against test data, the test data comprising a set of unknown feature vectors. ([0036] “in this embodiment, result of randomness test as the data corresponding to the data of the random characteristic, such that a plurality of random test data to obtain a plurality of corresponding random feature.”; “a plurality of corresponding random feature” reads on “unknown feature vectors”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West, Gupta, Kobayashi and Hoezler with the performance test of Zhu to implement a reliable system with the quality of performance thereby obtaining the classification data more accurately (Zhu [0074]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG W LEE/
Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129